DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 10 May 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claims 4, 6, 8, 14, 15, and 23 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to the Drawings have been fully considered and are persuasive.  The Objection to the Drawings has been withdrawn. 
Applicant’s arguments with respect to the Specification have been fully considered and are persuasive.  The Objection to the Specification has been withdrawn. 
Applicant’s arguments with respect to Claims 1 – 3, 5, 7, 9 – 13, 16, 17, 19, 20, and 22 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 1 – 3, 5, 7, 9 – 13, 16, 17, 19, 20, and 22 has been withdrawn. 
Applicant's arguments pertaining to the Prior Art Rejections have been fully considered but they are not persuasive.
Regarding Claim 18, Applicant argues Sohn fails to suggest in any what the different inspection sections in general, and thus fails to recognize the specified different sections. Examiner respectfully disagrees.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." See MPEP 2111. Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01.
Applicant does not provide a specific definition for “inspection section”. As such, “inspection section” is interpreted according to the plain meaning of the terms. “Section” is defined by Merriam-Webster dictionary as a part that may be, is, or is viewed as separated. As such, Examiner interprets inspection section as an inspection part that may be, is, or is viewed as separated. Sohn teaches a first inspection section (section traversed via 516) and a second inspection section (section traversed via 518) which are separate as they are addressed via separate measurements. As such, Sohn discloses the different inspection sections and meets the instant claim limitations.
Applicant further argues Schwan does not teach any index value determinations relative to a data generated by inspection sections. 
Examiner agrees with Applicants argument and did not rely on Schwan to teach such limitations as Sohn does. Examiner relied on Schwan to illustrate placement of the inspection units/sensors/sections in an aircraft environment. Schwan teaches a first inspection section (16) is in a first aircraft structural object included in an aircraft (Figure 2), and second inspection section (other 16) is in a second aircraft structural object disposed at a position symmetric to a position of the first aircraft structural object with respect to a center of an airframe of the aircraft (Figure 2), the second aircraft structural object having a structure symmetric to a structure of the first aircraft structural object with respect to the center of the airframe (Figure 2). In other word’s Schwan teaches symmetric placement of inspection units/sensors/sections with respect to the center of an airframe.

Applicant also argues the asserted motivation is insufficient when considering the panels in the base reference can already be considered to be applicable to wide body aircraft. 
Examiner agrees Sohn’s system can be used on wide body aircraft. Schwan provides teaching on they can be placed on wide body aircraft which can be done with a pair of inspection units/sensors/sections or in addition to those expressly taught by Sohn.
Applicant also argues the combination would not have been obvious for the benefit of comparing the data collected under similar conditions. Examiner respectfully disagrees. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Int. 1985) (examiner must present convincing line of reasoning supporting the rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Int. 1993) (reliance on logic and sound scientific reasoning).
It is known to one of ordinary skill in the art to compare data from similar/symmetric locations for inspection/detection purposes. For example see US 4746858 (Col 4, lines 5 – 29) and US 2007/0282541 [0035] illustrating knowledge generally available to one of ordinary skill in the art.
Applicants remaining arguments pertaining to the amendments to the claims have been addressed in the claim rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 3, 5, 7, 9 – 13, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 8707787), in view of Morin et al. (US 2006/0106550), in further view of Kim (US 2005/0061076).
Regarding Claim 1, Sohn discloses an inspection system, in at least Figures 3 – 6 and 14, comprising: 

a second inspection unit (504, 510) that acquires a detection signal of a second wave (601) in a second inspection section (section traversed via 518) of the structural object, using a second transducer (510) and a second sensor (510); and 
a signal processing circuit (310, 400) that obtains the detection signal of the first inspection unit and the detection signal of the second inspection unit (see Figure 4; the sensors 424 provide their signals, indicated by an arrow, to 400 where 508 and 510 are sensors, Col 10, lines 14 – 16) and determines an index value (442) representing inspection information of at least one of the first inspection section and the second inspection section, based on the detection signal of the first wave and the detection signal of the second wave (Col 14, lines 14 – 52), and wherein the index value determination by the signal processing circuit is limited to common thickness (same skin panel; Col 10, lines 4 – 13), width (width define by the path length being the same, the width direction being the same as that indicated by arrow 522 in Figure 5; Col 10, lines 23 – 25) and material composition (composite layers of the skin panel; Col 10, lines 4 – 13) regions (regions sensed by each pair in Figure 5 i.e. regions including each 516, 518) in the structural object (Figure 5), with the first and second inspection sections representing two of said regions (Figure 5), and wherein the index value determination by the signal processing circuit is based only on detection signals generated from commonly spaced apart, along an axis transverse to a direction of the width, pairs of ultrasonic transducers and sensors (see pairs (502, 508), (504, 510), (506, 512) all 
wherein the index value is a cross correlation coefficient (Col 14, lines 44 – 46).
Sohn fails to disclose the inspection system is an ultrasonic inspection system utilizing ultrasonic waves, transducers, and sensors. Sohn does disclose the waves generated in the structural object are lamb waves (Col 9, lines 17 – 23) via piezo-electric sensors (PZT) (Col 15, lines 14 – 19) (Figure 5).
Morin teaches ultrasonic transducers are utilized to generate lamb waves (Claim 36) [0019, 0021, 0022].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize ultrasound in Sohn’s system including the use of ultrasonic waves, transducers, and sensors, for the benefit of utilizing a frequency range and technique known to generate lamb waves and detect damage, as taught by Moring [0009].
Nevertheless, Sohn fails to expressly disclose the first and second inspection section are separate from each other by at least one wall surface which provides for demarcation (and thus demarcation regions) into common width first and second inspection sections.
Kim teaches first and second inspection sections (groups of 602, 612) separated from each other by at least one wall surface (see I beams) which provides for demarcation (Figure 6A).

Regarding Claim 2, Sohn discloses the signal processing circuit is adapted to obtain the index value without referring to any of a past detection signal of an ultrasonic wave in the first inspection section and a past detection signal of an ultrasonic wave in the second inspection section (Col 14, lines 14 – 52), wherein the use of ultrasonic waves has been rendered obvious according to the rejection of Claim 1 above.
Regarding Claim 3, Sohn discloses a third inspection unit (506, 512) that acquires a detection signal of a third wave (602) in a third inspection section (section traversed via 520) of the structural object, using a third transducer (506) and a third ultrasonic sensor (512), the third inspection section being another one of the demarcated regions (region including 520); wherein the signal processing circuit is adapted to obtain inspection information including the index value based on the detection signal of the first wave and the detection signal of the second wave, an index value based on the detection signal of the first wave and the detection signal of the third wave, and an index value based on the detection signal of the second wave and the detection signal of the third wave, (Col 14, lines 14 – 52) wherein the system being ultrasonic has been rendered obvious according to the rejection of Claim 1 above.
Regarding Claim 5, Sohn discloses at least four inspection units including the first and second inspection units (Figure 15), the at least four inspection units respectively acquiring detection signals in inspection sections disposed two-dimensionally (Figure 15), wherein the signal processing circuit is adapted to obtain index values, each of the index values being based on two detection signals acquired by two inspection units selected out of the at least four inspection units, a number of the index values being at least a number of combinations for selecting the two inspection units from the at least four inspection units (Col 14, line 14 –  Col 15, line 51; Col 16, lines 6 - 40).
Regarding Claim 7, Sohn discloses the acquired signals of the first inspection unit and the second inspection unit include a first Lamb wave and a second Lamb wave respectively (Col 9, lines 17 – 23; Col 11, lines 51 - 54), an interval between the first transducer and the first sensor being same as an interval between the second transducer and the second sensor (Col 10, lines 23 – 25), each of the first inspection section and the second inspection section being platy (Col 9, lines 17 – 21) such that the first Lamb wave of the first inspection section and the second Lamb wave of the second inspection section pass through a common width (width defined by the path length being the same, the width direction being the same as that indicated by arrow 522 in Figure 5; Col 10, lines 23 – 25) and thickness platy section (same skin panel; Col 10, lines 4 – 13) representing, respectively, the first and second inspection sections  (Figure 5) wherein the system being ultrasonic has been rendered obvious according to the rejection of Claim 1 above.
Regarding Claim 9, Sohn discloses the signal processing circuit is adapted to automatically detect an inspection section, in which a defect exists or the defect may exist, by detecting a singular value (nth value) from the index values (Col 15, lines 45 – 51).
Regarding Claim 10, Sohn discloses the signal processing circuit is adapted to automatically detect an inspection section, in which a defect exists or the defect may exist, out of the first inspection section and the second inspection section, based on a temporal change of the index value (the index value is determined according to a time delay) (Col 14, lines 41 – 43)
Regarding Claim 11, Sohn discloses an aircraft structural object including the inspection system according to Claim 1 as a part (Col 2, lines 42 – 48; Col 8, lines 36 – 37), where the system being ultrasonic has been rendered obvious according to the rejection of Claim 1 above.
Regarding Claim 12, Sohn discloses an inspection method comprising: 
acquiring a detection signal of a first wave (600) in a first inspection section (section traversed via 516) of a structural object (514), using a first transducer (502) and a first sensor (508) (Col 10, lines 47 – 54); 
acquiring a detection signal of a second wave (601) in a second inspection section (section traversed via 518) of the structural object, using a second transducer (510) and a second sensor (510) (Col 10, lines 47 – 54); and 
obtaining in a signal processing circuit (310, 400) the detection signal of the first wave in the first inspection section and the detection signal of the second wave in the 
determining with the signal processing circuit an index value (422) representing inspection information of at least one of the first inspection section and the second inspection section (Col 14, lines 14 – 52), and wherein the index value determination by the signal processing circuit is limited to common thickness (same skin panel; Col 10, lines 4 – 13), width (width define by the path length being the same, the width direction being the same as that indicated by arrow 522 in Figure 5; Col 10, lines 23 – 25) and material composition (composite layers of the skin panel; Col 10, lines 4 – 13) regions (regions sensed by each pair in Figure 5 i.e. regions including each 516, 518) in the structural object (Figure 5), with the first and second inspection sections representing two of said regions (Figure 5), and wherein the index value determination by the signal processing circuit is based only on detection signals generated from commonly spaced apart, along an axis transverse to a direction of the width, pairs of ultrasonic transducers and sensors (see pairs (502, 508), (504, 510), (506, 512) all commonly spaced apart in the direction transverse the arrow 522), with said first and second ultrasonic transducers and sensors representing two of said spaced apart pairs (Col 14, lines 14 – 52),
wherein the index value is a cross correlation coefficient (Col 14, lines 44 – 46).
Sohn fails to disclose the inspection method is an ultrasonic inspection method utilizing ultrasonic waves, transducers, and sensors. Sohn does disclose the waves generated in the structural object are lamb waves (Col 9, lines 17 – 23) via piezo-electric sensors (PZT) (Col 15, lines 14 – 19) (Figure 5).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize ultrasound in Sohn’s method including the use of ultrasonic waves, transducers, and sensors, for the benefit of utilizing a frequency range and technique known to generate lamb waves and detect damage, as taught by Morin [0009].
Nevertheless, Sohn fails to expressly disclose the first and second inspection section are separate from each other by at least one wall surface which provides for demarcation (and thus demarcation regions) into common width first and second inspection sections.
Kim teaches first and second inspection sections (groups of 602, 612) separated from each other by at least one wall surface (see I beams) which provides for demarcation (Figure 6A).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by separating Sohn’s first and second inspection units via at least one wall surface thus providing demarcation into common width first and second inspection sections and regions for the benefit of detecting flaws/damages in structures containing walls, as taught by Kim [0018].
Regarding Claim 13, Sohn discloses a third inspection unit (506, 512) that acquires a detection signal of a third wave (602) in a third inspection section (section traversed via 520) of the structural object, using a third transducer (506) and a third 
Regarding Claim 16, Sohn discloses at least four inspection units including the inspection units (Figure 15), the at least four inspection units respectively acquiring detection signals in inspection sections disposed two-dimensionally (Figure 15), wherein the signal processing circuit is adapted to obtain index values, each of the index values being based on two detection signals acquired by two inspection units selected out of the at least four inspection units, a number of the index values being at least a number of combinations for selecting the two inspection units from the at least four inspection units (Col 14, line 14 –  Col 15, line 51; Col 16, lines 6 - 40).
Regarding Claim 17, Sohn discloses at least four inspection units including the first and second inspection units (Figure 15), the at least four inspection units respectively acquiring detection signals in inspection sections disposed two-dimensionally (Figure 15), wherein the signal processing circuit is adapted to obtain index values, each of the index values being based on two detection signals acquired by two inspection units selected out of the at least four inspection units, a number of the index values being at least a number of combinations for selecting the two inspection 
Regarding Claim 19, Sohn discloses the acquired detection signals of the first inspection unit and the second inspection unit include a first Lamb wave and a detection signal of a second Lamb wave respectively (Col 9, lines 17 – 23; Col 11, lines 51 - 54), an interval between the first transducer and the first sensor being same as an interval between the second transducer and the second sensor (Col 10, lines 23 – 25), and each of the first inspection section and the second inspection section being platy (Col 9, lines 17 – 21), wherein the system being ultrasonic has been rendered obvious according to the rejection of Claim 1 above.
Regarding Claim 20, Sohn discloses the index value is a cross correlation coefficient (Col 14, lines 44 – 46).

Claims 18, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 8707787), in further view of Morin et al. (US 2006/0106550), in further view of Kim (US 2005/0061076), in further view of Schwan et al. (US 2007/0130970).
Regarding Claim 18, Sohn discloses an inspection system, in at least Figures 3 – 6 and 14, comprising:
a first inspection unit (502, 508) that acquires a detection signal of a first wave (600) in a first inspection section (section traversed via 516) of an structural object (514), using a first transducer (502) and a first sensor (508); 

a signal processing circuit (310, 400) that obtains the detection signal of the first inspection unit and the detection signal of the second inspection unit (see Figure 4; the sensors 424 provide their signals, indicated by an arrow, to 400 where 508 and 510 are sensors, Col 10, lines 14 – 16) and determines an index value (442) representing inspection information of at least one of the first inspection section and the second inspection section, based on the detection signal of the first wave and the detection signal of the second wave (Col 14, lines 14 – 52), wherein the signal processing circuit is adapted to obtain the index value without referring to any of a past detection signal in the first inspection section and a past detection signal of an ultrasonic wave in the second inspection section (Col 14, lines 14 – 52),
wherein the index value is a cross correlation coefficient (Col 14, lines 44 – 46).
Sohn fails to disclose the inspection system is an ultrasonic inspection system utilizing ultrasonic waves, transducers, and sensors. Sohn does disclose the waves generated in the structural object are lamb waves (Col 9, lines 17 – 23) via piezo-electric sensors (PZT) (Col 15, lines 14 – 19) (Figure 5).
Morin teaches ultrasonic transducers are utilized to generate lamb waves (Claim 36) [0019, 0021, 0022].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize ultrasound in Sohn’s system including the use of ultrasonic waves, transducers, and sensors, for the benefit of 
Nevertheless, Sohn fails to expressly disclose the first and second inspection section are separate from each other by at least one wall surface which provides for demarcation (and thus demarcation regions) into common width first and second inspection sections.
Kim teaches first and second inspection sections (groups of 602, 612) separated from each other by at least one wall surface (see I beams) which provides for demarcation (Figure 6A).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by separating Sohn’s first and second inspection units via at least one wall surface thus providing demarcation into common width first and second inspection sections and regions for the benefit of detecting flaws/damages in structures containing walls, as taught by Kim [0018].
Sohn also discloses the first inspection section is in a first aircraft structural object included in an aircraft (Col 2, lines 42 – 45).
Nevertheless, the combination fails to expressly disclose the second inspection section is in a second aircraft structural object disposed at a position symmetric to a position of the first aircraft structural object with respect to a center of an airframe of the aircraft, the second aircraft structural object having a structure symmetric to a structure of the first aircraft structural object with respect to the center of the airframe.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Sohn by having the inspection sections disposed at a position symmetric to a position of the first aircraft structural object with respect to a center of an airframe of the aircraft, the second aircraft structural object having a structure symmetric to a structure of the first aircraft structural object with respect to the center of the airframe for the benefit of utilizing the system on wide body aircraft, as taught by Schwan [0024], and further comparing the data collected under similar conditions.
Regarding Claim 21, the combination fails to expressly disclose the first aircraft structural object is a left wing of the aircraft and the second aircraft structural object is a right wing of the aircraft.
However, regarding the rejection of Claim 18 above, having the inspection sections disposed at a position symmetric a center of an airframe of the aircraft is obvious. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the first aircraft structural object is a left wing of the aircraft and the second aircraft structural object is a right wing of the aircraft for the benefit of utilizing the system on 
Regarding Claim 22, Sohn discloses the index value determination by the signal processing circuit is limited to common thickness (same skin panel; Col 10, lines 4 – 13), width (width define by the path length being the same, the width direction being the same as that indicated by arrow 522 in Figure 5; Col 10, lines 23 – 25) and material composition (composite layers of the skin panel; Col 10, lines 4 – 13) regions (regions sensed by each pair in Figure 5 i.e. regions including each 516, 518) in the structural object (Figure 5), wherein demarcation has been rendered obvious by Kim as discussed in the rejection of Claim 18 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856